Citation Nr: 0530277	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied service connection for residuals of a right 
arm and shoulder injury, a bilateral knee disorder, and a 
bilateral hip disorder.  

In May 2004, these claims were remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
development directed in the remand was accomplished to the 
extent possible.  In June 2005, the RO granted service 
connection for residuals of a right arm injury but continued 
to deny the claims for the hips and knees.  Those two claims 
have been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence of record raises a doubt as to an 
associative relationship between the veteran's in-service 
experiences and his current bilateral hip disorder.

2.  The evidence of record raises a doubt as to an 
associative relationship between the veteran's in-service 
experiences and his current bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The veteran is entitled to service connection for a 
bilateral hip disorder.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

2.  The veteran is entitled to service connection for a 
bilateral knee disorder.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has urged that his bilateral hip and bilateral 
knee disorders are related to his paratrooper training 
activities undertaken at Fort Benning Georgia in 1967 with 
the 101st Airborne.  He believes that engaging in repetitive 
parachute jumps and hard landings during this training caused 
his current arthritis of the knees and hips.  The record does 
show that the veteran's arm became entangled in a comrade's 
static line during a jump in 1966.  His DD Form 214 shows 
that his training included basic airborne training.  He has 
also presented medical opinion evidence of a relationship 
between his current disability and service.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005).  Based on the favorable decision 
discussed below, the Board finds that any failure in VA's 
duty to notify and assist the appellant regarding his claims 
is not prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
disease so diagnosed when the evidence warrants direct 
service connection.  See 38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran clearly demonstrates current disability.  Post 
service records include private records and VA records 
confirming current bilateral hip and knee disorders, with 
documented treatment dated from February 2000.  

The veteran's service medical records for the period from 
1966 to 1968 show treatment in September 1966 for injury to 
the right arm incurred when it was caught in a static line.  
There was no indication of other complaints or follow-up 
treatment.  During his separation examination in January 
1968, no complaints or findings were noted as to the 
musculoskeletal system.  His records clearly show he did 
perform parachute jumps but not that he actually injured his 
knees or hips.  

Treatment records from Dr. Jose Guerra and the Medical Care 
Mission show a diagnosis of post traumatic arthritis in 
February 2001.  An examination for Social Security disability 
in January 2001 reflects a diagnosis of arthritis of the hips 
and knees, confirmed by X-ray in the left hip.  The veteran 
reported to this examiner his belief that the arthritis was 
caused by his parachute jumps in service.  An award letter 
reflects that the veteran is considered disabled by the 
Social Security Administration primarily due to degenerative 
joint disease.  A letter dated in February 2001 from the 
Presbyterian Medical Care Mission shows that the veteran was 
treated at that facility since 1994.  It was noted that the 
is currently treated for joint pain related to post-traumatic 
arthritis.  He reported a history of parachute jumping in 
service.  It was noted that he was being treated by J. Price 
Brock, M.D., for these pains.  A VA clinical evaluation dated 
in August 2001 shows that the veteran was diagnosed as having 
degenerative joint disease in the hips and knees, and that he 
reported his history of parachute jumping.  All of these 
clearly show current disability.  

Records from Dr. Brock have been obtained and show treatment 
and diagnoses of hip and knee degenerative arthritis since 
2000.  In June 2004, Dr. Brock offered his opinion that the 
veteran's degenerative arthritis of the hips is directly 
related to his history of parachute jumps in service.  He 
also stated that the degenerative changes in the knees were, 
"certainly consistent" with twist injuries which occurred 
frequently in parachute jumpers, not enough to disable them 
or take them off jump status, but enough to create later 
problems of degenerative joint disease.  He concluded that it 
was at least as likely as not that the knee problems had 
their onset in service and were related to the parachute 
jumps.  

In May 2005, the veteran was afforded a VA orthopedic 
examination.  The examiner reviewed the file, including 
private and VA treatment records, conducted an interview with 
and examined the veteran.  The examiner diagnosed 
osteoarthritis of the hips and knees, and opined that these 
were more likely due to advanced age and less likely due to 
military service.  The examiner cited to the lack of symptoms 
until recent years as a basis for this conclusion.  

The Board must weigh the one positive opinion and one 
unfavorable opinion as to a medical nexus, since the Board 
has the responsibility to assess the credibility and weight 
to be given to the competent medical evidence of record.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  It remains the duty of the 
Board as the fact finder to determine credibility in any 
number of other contexts, whether it has to do with testimony 
or other lay or other evidence.  See Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  Lay individuals may not render 
medical conclusions, see Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); however , a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v, Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The current bilateral hip and knee disorders have been linked 
by at least one medical opinion to service.  Although there 
is contradictory medical opinion evidence, the Board finds 
the opinion of Dr. Brock to be highly probative as he has 
treated the veteran and he did review medical history of the 
veteran to render his opinion.  He also gave a valid 
explanation, based on his medical expertise, as to why the 
arthritis may not have been present for some time after 
service.  The opposing medical opinion evidence in May 2005 
is also probative and credible.  In any event, a doubt is 
raised as to the relationship between current disabilities of 
the hips and knees and injury in service.  That doubt must be 
resolved in the veteran's favor.

The Board finds that there is an ample basis for weighing the 
relative merits of the arguments on both sides as to the 
bilateral hip and knee disorders.  The Board concludes that 
competent evidence, viewed objectively, is at least in 
relative equipoise on the question of whether the veteran's 
bilateral hip and knee disorders are linked to military 
service and/or the circumstances of such service.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, op. cit.  
The evidence is entirely adequate to support the medical 
nexus linking the disability to service.

There is adequate medical evidence to support the veteran's 
claims and the Board is constrained from offering an 
alternative opinion or judgment in opposition thereto.  This 
raises a reasonable doubt which must be resolved in the 
veteran's favor under 38 C.F.R. § 3.102 (2003); Gilbert, 1 
Vet. App. at 55.  Accordingly, the Board 



concludes that entitlement to service connection for 
bilateral hip and knee disorders is warranted.


ORDER

Service connection for a bilateral knee disorder is granted.

Service connection for a bilateral hip disorder is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


